DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 10/15/2021 have been received and entered into the case. Claims 2 and 14-18 have been canceled. Claims 1, 3-13 and 19-23 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nestec (EP 2143341 A1; 1/13/2010. Cited on IDS) in view of Favier et al (Appl. Environ. Microbiol. 2002;68(1):219-226.) and Schmitt et al (US 2009/0220639 A1; 9/3/2009.).
The instant claims recite a method for reducing a count of Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of developing a condition later in 
Nestec teaches a nutritional composition for administration to an infant comprising an oligosaccharide mixture consisting of N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide (para 0013). In recent years, concerns about overweight and obesity in the adult population have grown substantially to the point where obesity is the most burdensome and costly nutritional condition worldwide. As a result, attention is starting to focus on the significance of developments during infancy for the risk of obesity later in life with particular regard to the extent to which growth during infancy may be a predictor of later adiposity (para 0010). The use of the N-acetylated oligosaccharide, the galacto-oligosaccharide and the sialylated oligosaccharide in the composition for administration to the infant in the first six months of life reduces the risk of obesity later in life (as characterized by an BMI index of 30 or more at the age of 18, and provides at least 50% / 90% of the total caloric intake of the infant during the time period, outcomes of the administration step) (para 0012). The N-acetylated Bifidobacterium longum (further enhancing the reduction of the count of Streptococcus bacteria in the gut, since the probiotic of Nestec seems to be the same as claimed) (para 0024). The nutritional composition comprises a protein source (para 0026) including hydrolysed proteins (para 0027), a lipid source (para 0029), and a carbohydrate source including lactose and maltodextrin (para 0028). The nutritional composition comprises between 103 and 1012 cfu/g of probiotic, more preferably between 107 and 1012 cfu/g of probiotic (para 0024).

Nestec does not teach the use of the N-acetylated oligosaccharide, the galacto-oligosaccharide and the sialylated oligosaccharide in the composition reduces a count of Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of developing obesity later in life (claim 1), wherein the reduction of the count of Streptococcus bacteria in the gut is a reduction of at least 20% with respect to the average abundance observed in the same population of infants before taking said composition (claim 3).
However, Nestec does teach developments during infancy may be a predictor of later adiposity (para 0010). The faecal flora of breast-fed infants includes appreciable populations of Bifidobacteria with some Lactobacillus species, whereas formula-fed infants have more complex microbiota, with Bifidobacteria, Bacteroides, Clostridia and Streptococci all usually present Bifidobacteria. In contrast, the intestines of formula-fed infants are colonized by members of a variety of bacterial genera, including enterobacterial genera, Streptococcus, Bacteroides, and Clostridium, in addition to members of the genus Bifidobacterium (p.219 col left – para 1, p.224 col left – last para, col right – first para). In other words, Nestec and Favier both teach that a pattern of gut microbiota is different between breast-fed infants and formula-fed infants, and that the gut microbiota of formula-fed infants has lower bifidogenic flora and higher counts of Streptococcus. Schmitt teaches low bifidogenic flora causes gastrointestinal infections, including gastrointestinal infections caused by Streptococcus (para 0074). Gastrointestinal infections can be prevented and treated by non-digestible oligosaccharides, particularly galacto-oligosaccharides. The non-digestible oligosaccharide reduces the occurrence of the infections, as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus (para 0011). Finally, Nestec does teach administering a composition comprises galacto-oligosaccharide to infants in the first six months of life reduces the risk of obesity later in life (para 0012).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide for reducing a count of Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of developing obesity later in life, since the gut microbiota of formula-fed infants has lower bifidogenic flora and higher counts of Streptococcus (as evidenced by Nestec and Favier), low bifidogenic flora causes Streptococcus infections (as evidenced by Schmitt), and developments during infancy may be a predictor of later adiposity (as evidenced by Nestec). Galacto-Streptococcus (as evidenced by Schmitt), and the use of N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide in a composition for administration to infants in the first six months of life reduces the risk of obesity later in life (as evidenced by Nestec). Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reduce as much Streptococcus bacteria in the gut of formula-fed infants to prevent Streptococcus infections, and to maintain good developments during infancy in order to reduce the risk of obesity later in life. Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to a formula-fed infant having a higher than average risk of developing obesity later in life for reducing a count of Streptococcus bacteria in the infant gut, with a reasonable expectation of success.

The references cited above do not teach wherein the infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age (claims 1, 4, 19), and the infant was born by C-section (claim 5).
Schmitt teaches infants delivered via caesarean section have an intestinal flora which is different from the intestinal flora of infants born via the vaginal route (para 0006). Infants delivered via a caesarean section lack a healthy flora, preventing infection is particularly important for these infants. These infants are normally delivered in a hospital environment, which is a risk for pathogenic infection due to the occurrence of nosocomial bacteria. Streptococcus (para 0074, 0082, Claim 25). In addition, Schmitt teaches gastrointestinal infections can be prevented and treated by galacto-oligosaccharides, wherein galacto-oligosaccharides reduce the occurrence of the infections, as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus (para 0011, Claims 24-26).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to an infant born by C-section for reducing a count of Streptococcus bacteria in the gut of the infant, since Schmitt discloses that the intestine of C-section born infants is more susceptible to colonization by pathogens including Streptococcus, and that preventing gastrointestinal infection is particularly important for these infants. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to an infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age for reducing a count of Streptococcus bacteria in the gut of the infant, since Schmitt discloses that galacto-Streptococcus. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reduce a count of Streptococcus bacteria in the gut of a C-section born infant as well as formula-fed infants having at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age, before administration of an oligosaccharide composition, since Schmitt discloses that preventing gastrointestinal infections is particularly important for infants delivered by C-section and formula-fed infants having high count of pathogens particularly Streptococcus, and that galacto-oligosaccharides-containing compositions reduce the occurrence of gastrointestinal infections as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to an infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age as well as to an infant born by C-section for reducing a count of Streptococcus bacteria in the gut of the infant(s), with a reasonable expectation of success.

The references cited above do not teach the claimed concentrations of N-acetylated oligosaccharides and sialylated oligosaccharides (claim 1) as well as the claimed formulation (claim 11).
Streptococcus.
The references do identify each of the instant oligosaccharides as active ingredients in the composition for administration to the infant in the first six months of life reduces the risk of obesity later in life. Thus, each of the oligosaccharides achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the instant oligosaccharides as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to use an optimized amount of the claimed oligosaccharides for administration to a formula-fed infant with a reasonable expectation for successfully reducing the risk of obesity later in life.

The references cited above do not teach the claimed range of the probiotic per gram of the synthetic nutritional composition (claims 22-23).
However, Nestec does teach the nutritional composition comprises between 103 and 1012 cfu/g of probiotic, more preferably between 107 and 1012 cfu/g of probiotic (para 0024), which overlap with the claimed probiotic ranges.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an optimized amount of probiotic in a nutritional composition for administration to an infant, since Nestec discloses that probiotic is preferably included in a nutritional composition for administration to an infant, and probiotic has a beneficial effect on the health or well-being of the host (para 0024). Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to use an optimized amount of probiotic in a nutritional composition for administration to an infant with a reasonable expectation for successfully reducing the risk of obesity later in life.

Response to Arguments
Applicant argues that the cited references do not teach “the infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10%/30%/50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of 
These arguments are not found persuasive because Nestec and Favier disclose that the gut microbiota of formula-fed infants has lower bifidogenic flora and higher counts of Streptococcus, Schmitt discloses that low bifidogenic flora causes Streptococcus infections and that galacto-oligosaccharides reduces the severity of infections due to reduction of intestinal concentrations of Streptococcus, and Nestec discloses that developments during infancy may be a predictor of later adiposity and that the use of N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide in a composition for administration to infants in the first six months of life reduces the risk of obesity later in life. Therefore, before the effective filing date of the claimed invention, one skill in the art would want to reduce as much Streptococcus bacteria in the gut of formula-fed infants to prevent Streptococcus infections, and to maintain good developments during infancy in order to reduce the risk of obesity later in life, by administering N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to a formula-fed infant having a higher than average risk of developing obesity later in life for reducing a count of Streptococcus bacteria in the infant gut with a reasonable expectation of success, as evidenced by the combined teachings of the cited references. In addition, Schmitt discloses that the intestine of C-section born infants is more susceptible to colonization by pathogens including Streptococcus, that preventing gastrointestinal infection is particularly important for these infants, and that galacto-oligosaccharides reduce the occurrence of intestinal infections as well as reduce the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Therefore, before the effective filing date of the claimed invention, one skill in the art would want to administer N-acetylated Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age for reducing a count of Streptococcus bacteria in the gut of the infant, since Schmitt discloses that preventing gastrointestinal infections is particularly important for infants delivered by C-section and formula-fed infants having high count of pathogens particularly Streptococcus, and that galacto-oligosaccharides-containing compositions reduce the occurrence of gastrointestinal infections as well as reduce the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Finally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that the cited references alone or in combination do not disclose or suggest the oligosaccharide concentrations presently recited by the independent claim.
These arguments are not found persuasive because Schmitt does teach a composition comprises galacto-oligosaccharides reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Nestec does teach the nutritional composition for administration to the infant in the first six months of life reduces the risk of obesity later in life (para 0012), comprises an oligosaccharide mixture wherein the N-acetylated oligosaccharide comprises 0.5 to 4.0% of the oligosaccharide mixture, the galacto-

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651